DETAILED ACTION
1.	Upon Reconsideration, The Non-Final Rejection mailed on December 29, 2021 is vacated; new Rejection is set forth as follow:
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 18-20 are rejected under 35 USC 103 as obvious over Kuboshima et al (US 2006/0179826) in view of MAHATO et al (US 2020/0049084).  
Regarding claim 1, Kuboshima teaches an internal combustion engine (1), comprising: a control device (51) configured to control the internal combustion engine and including: a memory [ROM, para. 0043] configured to store mapping data that has been learned by machine learning [map data has been learned in the ROM, para. 0044] and that defines a relationship between a state of the internal combustion engine and an internal combustion engine state variable that is a parameter indicating the state of the internal combustion engine [Para. 0043-0044 discloses relationship between state of engine and engine state variable]; and a processor [notes that ECU (51) would have been understood to be included processor, Figures 4, 6 and 10] programmed to: execute an acquisition process of acquiring the internal combustion engine state variable; execute a determination process of using the internal combustion engine state variable as an input to the mapping data to determine the state of the internal combustion engine based on an output of the mapping data.
Kuboshima does not disclose the limitations which have been disclosed by MAHATO, especially, a guard process; notes that the guard process will be understood as the process that is for increasing the engine state variable.
MAHATO, which deals in engine exhaust, teaches when the internal combustion engine state variable acquired in the acquisition process is out of a predetermined allowable range [Figure 3, in-cylinder fuel dosing system (156) would acquire the acquisition process; and para. 0057, the injection crank angle], execute a guard process [para. 0057 teaches the injector circuit (164) adjusts the injection crank angle] on the internal combustion engine state variable acquired in the acquisition process including: (a) bringing the internal combustion engine state variable acquired in the acquisition process closer to the predetermined allowable range or (b) making the internal combustion engine state variable acquired in the acquisition process be a value within the predetermined allowable range [para. 0057 teaches the injector circuit (164) may be structured to adaptively adjust the injection crank angle…Such an injection crank angle may prohibit the fuel (142) from being injected beyond a crank angle…Note that either (a) or (b) will be taught]; wherein,2Application No. 16/922,259Reply to Office Action of February 12, 2021 when the guard process is executed, the state of the internal combustion engine is determined in the determination process based on the internal combustion engine state variable on which the guard process has been executed [Figure 3 and para. 0057; for more details, see the corresponding details of Figure 3].  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kuboshima with the additional inputs of MAHATO because these operating conditions produce the expected conditions of the guard process [adjustment steps].
 Regarding claim 2, as discussed in claim 1, the modified Kuboshima also describes the estimated condition of the accumulation quantity is included in the engine predetermined allowable range when the command is given [Figure 4, Kuboshima and Figure 3, MAHATO].
Regarding claim 3, as discussed in claims 1 and 2, it would have been well known that the allowable range is defined by upper limit value and lower limit value as being official notice.
Regarding claims 18-20, as discussed in claim 1, it would have been well known in the art since the controller is disposed outside the vehicle for control the engine state variable via the wireless transmitting which would be popular of the nowadays technique and it would have been considered to be an obvious choice of design. 

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.	
Allowable Subject Matter
6.	Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
June 20, 2022


/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        June 21, 2022